Citation Nr: 1823561	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-20 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-operative left shoulder, with degenerative joint disease, currently evaluated as 20 percent disabling.

2. Entitlement to an increased rating for right shoulder degenerative joint disease, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for left shoulder scar, currently evaluated as 10 percent disabling.        

4.  Entitlement to an increased rating for status post fracture, right wrist, with degenerative changes, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for left knee tendonitis, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for right knee tendonitis, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling.

8.  Entitlement to a compensable rating for right wrist scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to October 1995, from December 1996 to December 2000, and from February 2003 to October 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.   

In June 2017 the Veteran withdrew his request for a hearing before the Board.  


FINDINGS OF FACT

1.  The Veteran's right arm and left arm ranges of motion are above midway between side and shoulder level, even with consideration of pain, weakness and other factors. 

2.  The Veteran has a left shoulder scar that is 12 centimeters by 0.3 centimeters in size and that results in no functional impairment.

3.  The Veteran does not have ankylosis of the right wrist.

4.  During the entire appeal period, the Veteran has had 90 degrees or more of flexion of each knee.  He has had no limitation of extension and no instability of either knee.

5.  The current 10 percent disability rating for tinnitus is the maximum schedular rating.

6.  The Veteran does not have a right wrist scar that is painful or unstable, that is 39 square centimeters or more in size, or that results in any functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for left shoulder degenerative joint disease have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 4.118, Diagnostic Codes 5200-5203 (2017).

2.  The criteria for a rating in excess of 20 percent for right shoulder degenerative joint disease have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203 (2017).

3.  The criteria for a rating in excess of 10 percent for left shoulder scar have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2017).

4.  The criteria for a rating in excess of 10 percent for status post fracture of the right wrist with degenerative changes have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5214, 5215 (2017).

5.  The criteria for a rating in excess of 10 percent for degenerative joint disease and tendonitis of the left knee have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5257, 5258, 5259, 5260, 5261 (2017).

6.  The criteria for a rating in excess of 10 percent for degenerative joint disease and tendonitis of the right knee have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5257, 5258, 5259, 5260, 5261 (2017).

7.  The claim for an evaluation in excess of a 10 percent rating for service-connected tinnitus is without legal merit.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017).

8.  The criteria for a compensable rating for a right wrist scar have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A (2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  The appellant has not alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been associated with the record.  The Veteran has been provided VA medical examinations.  The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  

In sum, the Board is satisfied that the AOJ properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Shoulders

A February 2004 rating decision granted the Veteran service connection and 10 percent ratings for his right and left shoulder disabilities.  In September 2011, the Veteran submitted his claim for increased ratings for each of his shoulder disabilities.  A January 2017 rating decision granted the Veteran 20 percent ratings for each shoulder disability, effective from September 28, 2011.  The medical evidence of record reveals that the Veteran is right hand dominant.  

On VA examination in November 2011 the Veteran reported that he could not do any work that requires overhead activities due to his shoulder conditions.  The diagnoses were right shoulder degenerative joint disease and post-operative left shoulder degenerative joint disease.  Examination revealed the Veteran to have full range of motion of the shoulders.  

The Veteran reported pain in the shoulders and feeling as if they were slipping out of joint when examined by VA in January 2017.  The examiner indicated that there was no instability of either shoulder.  Examination revealed full range of motion of both shoulders.  The examiner noted that there was no additional loss of function or range of motion of either shoulder after three repetitions.  There was objective evidence of pain on passive range of motion testing of the right shoulder.  There was objective evidence of pain on non-weight bearing testing of the right shoulder.  There was objective evidence of pain on passive range of motion testing of the left shoulder.  There was objective evidence of pain on non-weight bearing testing of the left shoulder.  The VA examiner noted that pain, weakness, fatigability or incoordination significantly limited functional ability of the shoulders with repeated use over time.  This resulted in decreased flexion of the right arm to 80 degrees of flexion and 70 degrees of abduction, and resulted in decreased flexion of the left arm to 70 degrees of flexion and 70 degrees of abduction.  

The medical evidence does not indicate any laxity of either shoulder.  There is no indication of atrophy or deformity of the shoulders other than a left shoulder scar.   

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

In general, evaluation of a service-connected disability involving a joint requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran's shoulders are rated pursuant to Diagnostic Code 5201.  The Board finds that the Veteran is not entitled to a rating in excess of 20 percent under Diagnostic Code 5201 for either shoulder because the evidence does not show that the either shoulder disability results in limitation of motion of the arm to midway between the side and shoulder.  On both VA examinations the Veteran had full range of motion of both shoulders.  The January 2017 VA examination revealed that with consideration of DeLuca factors each arm had limitation of motion to just below the shoulder level.  However, even with consideration of DeLuca factors the Veteran still has substantially greater range of motion of each arm past midway from the between side and shoulder level.  Accordingly, the currently assigned ratings contemplate the Veteran's functional limitations.  See DeLuca.

The Veteran has not been shown to have ankylosis of either shoulder, accordingly evaluation under Diagnostic Code 5200 is not warranted. 

The Veteran has not been shown to have deformity of the humerus of either shoulder and therefore evaluation under Diagnostic Code 5202 is not warranted.

The Veteran has not been shown to have impairment of the clavicle or scapula on either side resulting in malunion, nonunion or dislocation.  Consequently the Veteran is not entitled to a compensable rating under Diagnostic Code 5203. 

Because the Veteran has not met the criteria for a rating in excess of 20 percent for either shoulder disability at any time during the appeal period, a staged rating in excess of 20 percent for either shoulder disability is not for assignment.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Left Shoulder Scar

The Veteran seeks a rating in excess of 10 percent for a scar residual of left shoulder surgery during service.  A February 2004 rating decision granted the Veteran service connection and a noncompensable rating for his left shoulder scar.  In September 2011, the Veteran submitted his claim for an increased rating.  The September 2012 rating decision on appeal granted the Veteran a 10 percent rating for his left shoulder scar, effective from September 28, 2011. 

On VA examination in November 2011, the examiner noted that the Veteran's left shoulder scar was linear and 12 centimeters long.  He noted that the Veteran's left shoulder scar did not result in any limitation of function and the scar did not impact the Veteran's ability to work.   

On VA examination in January 2017, the Veteran reported that the scar was tender to touch.  Examination revealed that the left shoulder scar was linear and was 12 centimeters by 0.3 centimeters in size.  The scar was stable and caused no limitation of function and the scar did not impact his ability to work.  

For a rating in excess of 10 percent under the criteria for the rating of scars that are not on the head, face or neck, the scar must cover an area than 77 square centimeters, or there must be three or more painful scars.  In this case, the Veteran does not have three painful scars and his left shoulder scar is much smaller in area than 77 square centimeters.  Furthermore, there is no indication that the scar results in any other disabling effects that would result in a higher rating under any other appropriate diagnostic code.  Accordingly, the Board finds that the Veteran had not met the criteria for a rating in excess of 10 percent for the left shoulder scar at any time during the appeal period.  

IV.  Right Wrist Fracture

The February 2004 rating decision granted the Veteran service connection and a 10 percent rating for residuals of a fracture of the right wrist with degenerative changes.  In September 2011, the Veteran submitted his claim for an increased rating.  The Veteran is right hand dominant.  

On VA examination in November 2011 the Veteran reported that he injured his right wrist in the late 1990's.  Examination revealed full range of motion of the right wrist.  There was no objective evidence of painful motion.  

In January 2017, the Veteran reported that his right wrist was always painful, that he had difficulty lifting due to pain in the right wrist, and that his grip strength was diminished.  The Veteran reported flare ups of soreness and tenderness to palpation.   VA examination revealed palpable tenderness on the dorsum of the right wrist.  No edema or erythema was present in the right wrist.  The Veteran had full range of motion of the right wrist.  The VA examiner noted that pain, weakness, fatigability or incoordination significantly limited functional ability of the right wrist with repeated use over time.  This resulted in decreased palmar flexion to 30 degrees (instead of 80 degrees) and reduced dorsiflexion to 30 degrees (instead of 70 degrees).  The Veteran had normal right wrist strength on flexion and slightly less than normal right wrist strength on extension.  He had no muscle atrophy.  Functional impairment was noted to be decreased grip strength of the right hand.

The Veteran's current 10 percent rating is the maximum rating available based on limitation of motion.  See 38 C.F.R. §  4.71a, Diagnostic Code 5215.  

The regulations provide for higher ratings for the wrist when there is ankylosis of the wrist.  Under Diagnostic Code 5214, ankylosis of the wrist, favorable ankylosis in 20 to 30 degrees dorsiflexion warrants a 20 percent rating for the minor wrist and a 30 percent rating for the major wrist.  Ankylosis and any other position, except favorable, warrants a 30 percent rating for the minor wrist and 40 percent rating for the major wrist.  For unfavorable ankylosis of the wrist in any degree of palmar flexion or with ulnar or radial deviation, a 40 percent rating is warranted if the minor wrist is affected, while a 50 percent rating is warranted for the major wrist.  Here, neither the treatment records nor the VA examination reports document any evidence of ankylosis of the right wrist.  As such, a rating in excess of 10 percent on the basis of favorable or unfavorable ankylosis of the wrist are not warranted.

Because the Veteran has not met the criteria for a rating in excess of 10 percent for his right wrist disability at any time during the appeal period, a staged rating in excess of 10 percent is not for assignment.  

V.  Knees

The Veteran has had service connection and 10 percent rating in effect for each knee since January 2004.  In September 2011, the Veteran submitted his claim for increased ratings. 

On VA examination in November 2011, the Veteran reported that both knees had weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability and pain.  He reported that that he had pain on squatting, long walking, and sitting.  He stated that stairs made the pain in his knees worse.  Examination revealed full range of motion of both knees.  There was no objective evidence of painful motion.  There was no additional limitation of motion following repetitive use and the Veteran did not have any functional loss or functional impairment of either knee/lower leg.  There was no instability of either knee.  

The Board recognizes that the November 2011 examination report also reports that the Veteran had right knee extension limited to 45 degrees.  However an October 2012 document from the examining physician states that the reference to 45 degrees was incorrect and that the Veteran's right knee extension was to 0 degrees.  The physician further stated that the Veteran had full strength of the knees. 

On VA examination in January 2017, the Veteran reported difficulty climbing stairs.  He stated that he was unable to sit or stand for prolonged periods without increased pain in both knees.  Examination revealed full range of motion of both knees, including after repetitive-use testing.  There was objective evidence of pain on passive range of motion testing of the right knee.  There was objective evidence of pain on non-weight bearing testing of the right knee.  There was objective evidence of pain on passive range of motion testing of the left knee.  There was objective evidence of pain on non-weight bearing testing of the left knee.  The VA examiner noted that pain, weakness, fatigability or incoordination significantly limited functional ability of the knees with repeated use over time.  He estimated that this decreased flexion of each knee to 90 degrees.  The examiner indicated that these factors would not result in any limitation of extension. 

The Veteran's 10 percent ratings were assigned under Diagnostic Code 5024 for tenosynovitis of the knees.  Diagnostic Code 5024 states that this disability is to be rated based on limitation of motion of the affected parts.

Pursuant to Diagnostic Code 5260, when flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating. 

Diagnostic Code 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate, or a 30 percent rating if it is severe.  

The Board has considered whether the Veteran would be entitled to a rating in excess of 10 percent for either knee based on limitation of motion.  However, the evidence does not show any limitation of extension of either knee and does not show limitation of flexion of left knee to 45 degrees or less.  Even with consideration of DeLuca factors the Veteran had full extension of each knee and at least 90 degrees of flexion of each knee.  Consequently, the Veteran is not entitled to even a compensable rating under Diagnostic Codes 5260 (limitation of flexion) or 5261 (limitation of extension) for either knee.  In addition, the evidence indicates that the Veteran does not have any instability/subluxation of the either knee.  Consequently, a separate compensable evaluation under Diagnostic Code 5257 is not warranted for either knee. 

As there is no evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum of either knee, at any time during the claim, Diagnostic Codes 5256, 5262, and 5263 are not for application in this case. 

Based on the above, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for either knee, at any time during the appeal period.  

VI.  Tinnitus

Service connection has been established for tinnitus, effective January 17, 2004.  As to tinnitus as a disease entity, the disorder is rated as 10 percent disabling under 38 C.F.R. § 4.87, Diagnostic Code 6260, the maximum evaluation assignable under that diagnostic code.  A single evaluation is to be assigned recurrent tinnitus whether it is present in one or both ears.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2017).  Neither Diagnostic Code 6260, nor any other Diagnostic Code allows the assignment of a schedular evaluation in excess of 10 percent for tinnitus affecting both ears.  The claim for a higher schedular evaluation must be denied as a matter of law.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

VII.  Right Wrist Scar

The Veteran seeks a compensable rating for a right wrist scar.  The Veteran has had service connection and a noncompensable rating in effect for his right wrist scar since January 2004.  In September 2011, the Veteran submitted his claim for an increased rating. 

On VA examination in November 2011, the Veteran reported that the right wrist scar was from removal of a ganglion cyst.  The VA examiner noted that the Veteran's right wrist scar was linear and one centimeter long.  The Veteran's right wrist scar was not painful or tender.  It did not result in any limitation of function and the scar did not impact his ability to work.   

On VA examination in January 2017, the Veteran reported pain and tenderness over the dorsum of the right wrist.  Examination revealed no visible right wrist scar.  The examiner diagnosed the Veteran as having one painful scar, the scar on his left shoulder.      

In order to warrant a compensable rating the evidence must show: scars, other than on the head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 sq. in. (39 sq. cm.) (10 percent disabling under Diagnostic Code 7801); scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion with an area or areas exceeding 144 square inches (929 sq. cm.) (10 percent disabling under Diagnostic Code 7802); or scars, that are unstable or painful (10 percent disabling under Diagnostic Code 7804).  Additionally, Diagnostic Code 7805 provides for rating scars when there are any disabling effects not considered in a rating provided under Diagnostic Codes 7800-04. 

In this case, the Veteran has not been shown to have a right wrist scar that is deep, that covers an area of 39 square centimeters or more, that is painful, that is unstable, or that has any other disabling effects.  Although the Veteran complained of pain in the wrist on VA examination in January 2017, this was not attributed to a scar.  As noted above, no scar was found at that examination.  Furthermore the Veteran has service connection and a 10 percent rating in effect for fracture of the right wrist, and the rating assigned for the wrist fracture takes into consideration symptoms of wrist pain.  Consequently, the Veteran has not met the criteria for a compensable rating for a right wrist scar under any applicable diagnostic code at any time during the appeal period and a compensable rating for a scar right wrist scar is not warranted.  



















      (CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a rating in excess of 20 percent for post-operative left shoulder, with degenerative joint disease, is denied.

Entitlement to a rating in excess of 20 percent for post-operative right shoulder degenerative joint disease is denied 

Entitlement to a rating in excess of 10 percent for a left shoulder scar is denied.        

Entitlement to a rating in excess of 10 percent for status post fracture, right wrist, with degenerative changes, is denied.

Entitlement to a rating in excess of 10 percent for left knee tendonitis with degenerative changes is denied.

Entitlement to a rating in excess of 10 percent for right knee tendonitis with degenerative changes is denied.

Entitlement to a rating in excess of 10 percent for tinnitus is denied.


Entitlement to a compensable rating for right wrist scar is denied.




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


